Citation Nr: 9919896	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-43 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a right hand 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION
The appellant served on active duty from August 1967 to March 
1971 and from November 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
back disorder, and which granted service connection for PTSD, 
assigning a 10 percent disability evaluation, and from an 
October 1993 rating decision, which denied service connection 
for a right hand disorder.  

An August 1998 rating decision awarded a 100 percent 
evaluation for the appellant's service-connected PTSD and 
abrogated the appeal as to that issue.  Cf. AB v. Brown, 
6 Vet. App. 35, 38 (1993) (A rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal.").

In a December 1996 statement, the appellant requested service 
connection for "many occurrences of asthma attacks and 
bronchitis."  That issue is referred to the RO for 
appropriate development.


REMAND

This case was before the Board previously in November 1996, 
when it was remanded to the RO to determine whether the 
appellant desired a personal hearing at the local VA office 
before the Board.  In April 1997 the appellant responded that 
he still desired a Travel Board hearing before a member of 
the Board sitting at the local VA office.  Nevertheless, in 
March 1998 the appellant was scheduled for a hearing before 
the RO hearing officer.  In an undated statement, the 
appellant stated that he "wish[ed] to postpone [his] hearing 
in front of a VA hearing officer . . . ."  A March 1998 
decision review officer conference report indicates that, as 
a result of a conference with [redacted], the request for 
a hearing was canceled and that, following a VA examination, 
the appellant could reassess his desire for a hearing.  The 
record does not identify whether Mr. [redacted] is the appellant's 
representative, nor is it clear whether Mr. [redacted] agreed to 
cancel the appellant's hearing before the RO hearing officer 
or the appellant's repeatedly requested personal hearing at 
the local VA office before the Board.

Pursuant to 38 C.F.R. § 20.700 (1998), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his behalf, expresses a desire to 
appear in person.  Although the RO has attempted to clarify 
the whether the appellant desired a personal hearing at the 
local VA office before the Board, much ambiguity remains.  
See 38 C.F.R. § 20.702(e) (1998).  Therefore, in order to 
ensure full compliance with due process requirements, the 
appellant should be scheduled for a hearing before a Board 
member, in accordance with the docket number of this case.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board sitting in the St. Petersburg, 
Florida, RO.

The appellant and his representative are 
free to furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141(1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

Following completion for the requested development, the 
appellant's claim should be returned to the Board for further 
consideration.

No action is required of the appellant until he is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure full compliance with due process requirements.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










